Citation Nr: 1212131	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969 and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.

In November 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Newark, New Jersey.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's November 2011 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

During the pendency of this appeal, in a May 2009 decision, the RO denied the Veteran's claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran has not expressed disagreement with the May 2009 RO decision.


FINDING OF FACT

The Veteran's PTSD has been manifested by severe irritability, unexplained crying spells, thoughts of suicide and dying, difficulty concentrating, increasing sleeping difficulties, adequate hygiene, non-spontaneous speech, circumstantial thought processes, panic attacks, and some distractibility productive of occupational and social impairment comparable to no more than reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the April 2008 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in a February 2009 RO letter and the May 2009 statement of the case.  In September 2007 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private examinations.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

An April 2008 rating decision granted the Veteran's claim for service connection for PTSD and assigned a 30 percent initial evaluation, effective September 11, 2007.

At his November 2011 Board hearing, the Veteran indicated that he had problems sleeping.  He stated that he had been taking Celexa for his PTSD for two years.  A typical day included watching TV and having a few beers with some friends.  He didn't like to go to the movies as he disliked crowds.  He would get up at night and check the perimeter of his home.  He stated that he didn't work any longer as he would fight with coworkers.  The Veteran's representative argued the Veteran's symptoms have been at the same level during the entire appeal period and that a 50 percent rating is warranted.

In a statement received in November 2011 the Veteran's wife essentially indicated that the Veteran would watch television and lay around the house, and took no interest in hobbies or home upkeep.  She noted that the Veteran no longer felt comfortable going to the movies.  She also stated that they no longer socialized or went shopping as a couple.  The Veteran's nightmares had been increasing and she found she could not have meaningful conversations with the Veteran.  She stated that she had to write things down for the Veteran as he was becoming more forgetful.

The November 2007 private examiner noted that the Veteran was seen four times between October and November 2007 and that he presented with hallmark signs and symptoms of PTSD.  It was noted that he had recurrent distressing memories and dreams as well as avoidance and numbing of responsiveness.  He reported increased arousal including difficulty sleeping, temper outbursts, hypervigilance and exaggerated startle response.  The examiner indicated that the Veteran had chronic mild to moderate PTSD and noted that the symptoms had caused distress and interfered with the Veteran's interpersonal and vocational function.

The April 2008 VA examination noted that the Veteran had been receiving treatment for the previous 4 to 6 months.  The examiner indicated that the Veteran appeared to be experiencing mild to moderate symptoms of PTSD, including recurring and intrusive thoughts about his experiences in service.  It was also noted that he had flashbacks, recurring and distressing dreams, avoidance of thoughts, feelings, activities, place and people that arouse recollection.  It was also indicated that he became irritable with frequent outbursts of anger.  In this regard, the Board notes that there is no indication that the Veteran's PTSD resulted in any routine behavior, self-care, or conversation abnormality.  While the Veteran admitted to sleep problems, hypervigilance and exaggerated startle response, symptoms such as frequent panic attacks, speech difficulties, thought disorders, or objective memory loss were not shown.  While the January 2009 private examiner noted that the Veteran manifested avoidance and numbing of responsiveness, there has been no suggestion that he had any persistent delusions or hallucinations, and inappropriate grooming or hygiene has not been demonstrated.

A November 2011 private psychiatric examination and the Veteran's November 2011 Board hearing testimony, and a statement from the Veteran's wife, reflect PTSD symptoms that include severe irritability, unexplained crying spells, thoughts of suicide and dying, difficulty concentrating, and, according to his wife, an increase in sleeping difficulties.  The November 2011 private examiner characterized the Veteran's hygiene as being just adequate.  The Veteran's speech, although of normal volume, lacked spontaneity and was insufficient in amount, and his thought processes were circumstantial but redirectable.  The Veteran complained of problems with concentration and indicated that he had anxiety, including panic attacks.  While admitting to some suicidal ideation, he denied any intention to harm himself or others.  The Veteran had no paranoia but did have a vague suspiciousness concerning the motives of others.  The Veteran exhibited some distractibility and had fair insight and adequate judgment.  The November 2011 private examiner noted that the Veteran had to phone his wife during the examination to ask her what he was supposed to ask the examiner.  It was noted that the Veteran was taking Celexa for his PTSD and depressive symptoms.  The diagnosis included chronic and severe PTSD, and the GAF was 45.  The examiner indicated that the Veteran 's PTSD symptoms would significantly interfere with the Veteran's employability.

Based on the foregoing, the Board concludes that the Veteran has shown symptoms associated with PTSD that more nearly approximate the criteria for a 50 percent rating during the entire appeal period.  The evidence includes the November 2007 examination report that noted symptoms of recurrent distressing memories and dreams,  avoidance, difficulty sleeping, temper outbursts, hypervigilance and exaggerated startle response.  The examiner noted that the symptoms had caused distress and interfered with the Veteran's interpersonal and vocational function.

Similar symptoms were noted at the time of the subsequent private  and VA examination and also included evidence of panic attacks, circumstantial thought processes, problems with concentration, forgetting to complete tasks, and disturbances of motivation and mood.  The Veteran has credibly testified that he experiences such symptoms and that they have persisted throughout the appeal period.  As such, the Board finds that a rating of 50 percent during the entire appeal period is warranted.

In finding that the Veteran is entitled an initial rating of 50 percent for PTSD, the question now becomes whether the Veteran is entitled to an initial rating in excess of 50 percent for PTSD.

A review of the claims file reveals that symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, impaired impulse control, and spatial disorientation have not been shown.  The April 2008 VA examination report indicated that there was no evidence of perceptual impairments, hallucination or delusions.  Thought content was appropriate to the interview and there was no history of suicidal ideation or behavior.  The Veteran was oriented to time, place and person.  He showed no memory, concentration or judgment related impairments.  Concentration skills, abstract reasoning and impulse control were intact.  While the November 2011 private examiner noted that the Veteran's speech lacked spontaneity and that the Veteran had a paucity of speech, the Board can not find any mention of any speech or cognitive disorder, and it does not appear that the Veteran has ever asserted as much.  In this regard, while it was noted that the Veteran's thought processes were circumstantial, it was noted that it was redirectable.  It does not appear that the Veteran has ever claimed having hallucinations.  While the Veteran has indicated that he had thoughts of dying and suicide, the Veteran also indicated that he had no intention of hurting himself or others.  While some neglect of personal appearance was noted on the November 2011 private examination, the examiner indicated that the Veteran's hygiene appeared adequate.

While it is clear that the Veteran's PTSD has impacted his social functioning, and a diminished participation in activities has been noted, the Veteran did indicate that he had been married for over 24 years and testified (November 2011 Board hearing transcript, page 7) that he would socialize with friends.

As for employment, the Veteran has indicated, both at his November 2011 Board hearing and at the November 2011 private examination, that he had been fired from work due to fights with coworkers.  The Veteran's GAF score for this time period was a 45.  While such findings tend to reflect serious levels of PTSD symptoms, a review of the clinical findings of record do not reveal symptoms reflecting deficiencies in most areas such as work, school, family relations, thinking or mood which would more closely approximate the criteria for a rating of 70 percent.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they observe or what the Veteran experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran and his wife are competent to provide reports of the symptoms he experiences.  In fact, in reaching this decision, the Board has not disputed the reports of the Veteran's PTSD symptomatology.  However, as with the medical evidence of record, the accounts of the Veteran's PTSD symptomatology are consistent with the rating currently assigned by this decision.  Neither the Veteran nor his spouse are competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 50 percent is warranted.  

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, 9411, that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  The Veteran's symptoms such as sleep problems, irritability, difficulty concentrating, circumstantial thought processes, and panic attacks are specifically enumerated under Diagnostic Code 9411.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 50 percent, but no higher, for PTSD, is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


